DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 16-28 of copending Application No. 16,490,264 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are all disclosed or inherent to the corresponding claims of Application number 16,490,264. The claims correspond as follows:
Instant Application
Application No. 16,490,264
1
1
2
6
3
16
4
17
5
18
6
19
7
20
8
21
9
22
10
23
11
24
12
25
13
26
14
27
15
28


	Where the claims are not substantially identical, the limitations of the claims of the instant application are nonetheless obvious in view of the claims of Application number 16,490,264. For example, claim 1 the term "insect screen" in the instant application is considered to be substantially equivalent to the term "filter mat" as found in claim 1 of application 16,490,264.
Drawings
The drawings are replete with objection issues, some non-limiting examples include:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "11" have both been used to designate a “window casing”. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), and no new matter should be entered:
Window panes of the sliding window being movable and being an integral part of a single sliding sash, from claim 1 lines 3-4.
The sliding sash being completely countersunk into the chamber, from claim 1 lines 6. 
The drawings fail to show the “shaft” on line 9 of claim 1 and on line 3 of claim 2, the “spring element” on line 6 of claim 2, “threaded spindle” on line 11 of claim 12, “traction element(s)” on line 14 of claim 12.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate two different elements in figure 1.
The drawings are objected to because the lead lines for reference characters 14 and 51 in figure 1, and 38 in figure 2 fail to accurately identify the elements to which the reference characters refer.

Specification
The specification is objected to because of the following non-limiting informalities:
Reference character 10 is described with inconsistent terminology in the specification, being described as a window frame (page 18, line 3), and a window casing (page 13 line 10).
Reference character 11 is described with inconsistent terminology in the specification, being described as window casings, mullions, and lateral mullions (page 13, lines 10-18).
Reference character 13 is described with inconsistent terminology in the specification, being described as closure element (page 13, line 25), lower closure element (page 13, line 19), a flat closure element (page 13, line 22), upper closure element (page 19, line 3), and lower connecting element (page 17, lines 5-6).
  Reference character 21 is described with inconsistent terminology in the specification, being described as an “anchoring part” on lines 25-26 of page 14 and as “two lower legs” on line 1 of page 15.
Reference character 26 is described with inconsistent terminology in the specification, being described as “toothed racks” on line 15 of page 15 and “shafts” on line 6 of page 16.
Appropriate correction is required.  Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, and they appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The claims are replete with clarity issues, some non-limiting examples include the following:
Claim 1, recites the limitation “[a] vertical sliding window as a closure” in line 1. It is unclear what the applicant is exactly attempting to set forth with this phrasing.  Is the applicant setting forth that the window is a closure?
Claim 1 recites the limitation "movable window panes" in line 3. This is unclear to the examiner because it is not known what element of the invention the window panes are movable relative to.

Claim 1 recited the limitation “completely or essentially completely” on line 6. It is unclear which one of the non-equivalent alternatives of the sash being lowered the applicant is attempting to positively recite.
Claim 1 recites the limitation “countersunk” in line 6. This is unclear because the chamber does not define a round hole, which the word “countersunk” requires.
Claim 1, recites the limitation “a flat chamber” in lines 6-7. This is unclear because the chamber defines a volume and, thus, cannot be flat.
Claim 1 recites the limitation "the free lower edge" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “suspended or suspendable” on line 10. This is unclear because it is not known which one of the non-equivalent alternatives the applicant is attempting to positively recite.
Claim 1 recites the limitation "the upper edge" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper, horizontal closure element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the guiding accommodation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the two lateral mullions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the outer side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “and/or” in line 4.  It is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” or “or”?
Claim 5 recites the limitation "the inner side" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper area" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the glass pane(s)" in line 4. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “a height of not more than 30 cm”, and the claim also recites “not more than 20 cm” and “not more than 10 cm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the two lateral sections" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 13-14, the phrase "for example" in claim 13 line 4, and in claim 14 line 6, renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The dependent claims are rejected for at least depending from a rejected claim. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US PG Pub 20030024167).
Regarding claim 15, as best understood, Cheng teaches (figures 3-4) a vertical sliding window (2) as a closure for an opening (4) in an exterior wall of a building, characterized in that at least one window pane (the glass) of the sliding window is an integral part of a sliding sash (2 and 32), which for opening is downwardly lowerable (figure 3), in particular into a flat chamber (the bottom is flat) within a box (11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101298821A) in view of Cheng (US PG Pub 20030024167).
Regarding claim 1, as best understood, Li teaches (figures 1, 3, 4 and 6) a vertical sliding window (figures 1 and 4 show the window and how it slides open) as a closure for an opening in an exterior wall of a building, wherein all superposed, movable window panes (39) of the sliding window are an integral part of a single sliding sash (the pane 39 and the frame around the pane), which for opening may be lowered vertically downwardly as a whole (figure 3 shows the sliding sash closed and figure 6 shows the sliding sash open and lowered vertically), and may be completely or essentially completely countersunk into a flat chamber (28 shown in modified figure 6 below), characterized in that the free lower edge of an insect screen (42, shown in figure 6), which may be unwound from a shaft (118) installed above the closed sliding sash (the pane 39 and the frame around the pane), is suspended or suspendable on the upper edge of the sliding sash (the pane 39 and the frame around the panes is the sliding sash).
Li does not teach the flat chamber being within a box.
Cheng teaches (figures 3-4) a window (2) that is able to be lowered into a flat chamber in a box (11).


    PNG
    media_image1.png
    886
    486
    media_image1.png
    Greyscale


Regarding claim 7, Li, as modified above, teaches that the at least one lowerable sliding sash (the pane 39 and the frame around the pane) has a movable frame (40) that is connected to the glass pane (page 17, line 20 of the provided English translation).
Regarding claim 8, Li, as modified above, teaches (see figures 3-4 of Cheng) that the housing of the box (11) accommodating the lowered sliding sash is not transparent, so that in any case the completely lowered sliding sash is still visible along its upper edge strip (figure 3 shows that when the 
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to position the sash of Li, as modified above, within the box such that the sash protrudes upwardly from the box a height of not more than 10 cm.  It should be noted that when the sash protrudes upwardly from the box a height that is not more than 10 cm, the sash also protrudes upwardly from the box a height of not more than 30 cm and not more than 20 cm.
Regarding claim 9, Li, as modified above, teaches (figures 1-6) that the box accommodating the lowered sliding sash (the pane 39 and the frame around the pane) is an integral part of a window casing (3, as shown in figure 4), wherein the movable sliding sash is guided in each position, wherein at least one guide rail (14) for the guiding accommodation of each side edge of the lowerable sliding sash (left and right sides) is preferably incorporated into the two lateral sections of the window casing (figure 5), and wherein the slotted openings of these two guide grooves or the two guide rails preferably lie in a shared vertical plane parallel to the plane of the vertical sliding sash (figure 5), and face one another (figure 5).
Regarding claim 10, the examiner interprets the claim as only requiring that the box that accommodates the sliding sash only needs to be capable of accommodating thermal and/or acoustic insulation. Li, as modified above, teaches (figure 6) that the box (11) accommodating the lowered sliding 
Regarding claim 11, Li, as modified above, teaches (figure 6) that a drive (65) for raising and/or lowering the lowerable sliding sash is situated in a chamber extension of the box, parallel to the first chamber.
Regarding claim 12, Li, as modified above, teaches (figure 6) that the drive (65) comprises a vertical traction element (the chain 18, page 19 of the provided translation, lines 25-30) that is connected or connectable to the lowerable sliding sash.

    PNG
    media_image2.png
    163
    779
    media_image2.png
    Greyscale

Regarding claim 13, Li, as modified above, teaches (figure 6) that the drive (65) has at least one energy converter for converting supplied auxiliary energy into a mechanical movement, for example an electric or hydraulic motor or a hydraulic or pneumatic cylinder (65 is an electric motor).
Regarding claim 14, Li, as modified above, teaches (figures 4 and 6) that the drive (65) of the sliding sash is coupled to control, according to predefined criteria (the control switch 62 controls the positioning of the window lines as taught on page 36, 15-24 of the provided translation) to automatically bring about closing or partial or complete opening of the sliding sash.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101298821A) in view of Cheng (US PG Pub 20030024167) as applied to claim 1, and further in view of Ikle (US PG Pub 20020100562).
Regarding claim 2, Li, as modified above, teaches (figure 6) that the shaft (118) from which the insect screen (42) may be unwound is supported within an upper, horizontal closure element (3). 
Ikle teaches (figure 2) a shaft (51) accommodating a screen (50) is pretensioned by a spring element in a rotational direction such that the spring element seeks to wind up the screen (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Li, as modified above, with a spring element, as taught by Ikle so that the shaft of the insect screen is pretensioned with a spring element in a rotational direction such that the spring element seeks to wind up the insect screen.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101298821A) in view of Cheng (US PG Pub 20030024167) as applied to claim 1, and further in view of Ikle (US PG Pub 20020100562).
Regarding claim 3, as best understood, modified Li does not teach at least one shaft from which a roller shutter, a roller blind, or a louver blind may be unwound is supported in the area of the upper, horizontal closure element.
Ikle teaches (figure 3) a shaft (51) from which a roller blind (50) may be unwound that is supported in the area of an upper horizontal closure element (80) that also housed a second roller (41) and shade (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li, as modified above, to incorporate the teachings of Ikle by replacing the upper area of Li with the upper area of Ikle, thus adding the roller blind. This alteration provides the predictable and expected result of adding a shade to provide privacy, and thermal insulation on a hot or cold day to the user (paragraph 0025 of Ikle).
Regarding claim 4, Li, as modified above, teaches does not teach a guide groove for guiding the edges of the roller blind incorporated into each of the two lateral mullions of the window casing, 
Ikle also teaches (figure 2) a guide groove (64) for the guiding accommodation of each side edge of the roller blind (50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li, as modified above, to incorporate the teachings of Ikle and have a guide groove on each side guiding the edges of the roller blind, the grooves being incorporated into each of the two lateral mullions (the vertical edges) of the window casing, wherein the slotted openings of these two guide grooves lie in a shared vertical plane parallel to the plane of the vertical sliding sash, and face one another. This alteration provides the predictable and expected result of allowing the blind to be secured in guides when deployed, and protected against gusts of wind blowing the blind away from the window.
Regarding claim 5, Li, as modified above, teaches (figure 6) that the lateral guide grooves for a roller blind (50) are situated on the outer side of the countersinkable sliding sash (the modification from claim 16 puts the roller on the outside), in particular on the other side of the guide for an insect screen (42).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101298821A) in view of Cheng (US PG Pub 20030024167) as applied to claim 1 above, and further in view of Cai (US PG Pub 20120048480).
Regarding claim 6, as best understood, modified Li does not teach that a panel made of a transparent material is provided in the upper area of the window opening, preferably on the outer side, to allow gap ventilation that is not impaired by driving rain.
Cai teaches (figure 3) a panel (5) made of a transparent material (the gaps allow light to pass through, making it transparent) is provided in the upper area of a window opening (figure 3), on the outer side, to allow gap ventilation (paragraph 0015, lines 18-22) that is not impaired by driving rain. It 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S./Examiner, Art Unit 3634                              

/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634